Citation Nr: 1541036	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-07 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than November 20, 2009 for the grant of entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1313 on behalf of the Veteran's children.


REPRESENTATION

Appellant represented by:	Armed Forces Services Corporation


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1996 to August 2007, at which time the Veteran died.  The appellant is the Veteran's former spouse and custodian of his three surviving children.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted the appellant DIC benefits as the custodian of the Veteran's three dependent children, effective November 20, 2009.  Jurisdiction presently resides with the RO in Los Angeles, California.  In July 2015, the appellant testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The issue of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1311 as a surviving spouse has been raised by the record by evidence dated in March 2012 of the appellant's divorce, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran died in August 2007 of an apparent accidental drug and alcohol overdose, while he was on active duty service.  At the time of his death, the appellant was married to the Veteran and had lived continuously with him up until his death.

2.  The appellant remarried in October 2007 but retained custody of the Veteran's three dependent children.

3.  The appellant's original claim for entitlement to DIC benefits was denied in an October 2008 administrative decision finding that the Veteran's death was due to his willful misconduct and hence not in the line of duty, pursuant to a finding from the Department of the Army.  The appellant did not appeal this decision to the Board.  

4.  On November 20, 2009, an application was made to the Army Board for Correction of Military Records to change the Veteran's Line of Duty Determination. 

5.  The appellant did not submit a claim for DIC benefits between October 2008 (the date of the last RO decision denying her claim) and November 20, 2009. 

6.  In an April 2010 decision, the RO granted entitlement to DIC benefits on behalf of the Veteran's three dependent children, effective November 20, 2009, the date the application was made to the Army Board for Correction of Military Records to change the Veteran's Line of Duty Determination. 


CONCLUSIONS OF LAW

1.  The October 2008 RO decision that denied entitlement to DIC benefits on the basis that the Veteran's death was considered due to willful misconduct and not in the line of duty is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The criteria for an effective date prior to November 20, 2009, for the grant of entitlement to DIC benefits under 38 U.S.C.A. § 1313 on behalf of the Veteran's dependent children have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in March 2011 informed the appellant of all of the elements required by 38 C.F.R. § 3.159(b), as stated above, regarding the claim for an earlier effective date for DIC benefits.  While the letter was provided after the April 2010 decision, the statutory scheme contemplates that once a decision awarding disability benefits, and an effective date has been made, section 5103(a) notice has served its purpose.  Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  In addition any timing deficiency was cured by the RO's readjudication of the claim in February 2012.  

Regarding the duty to assist, the RO has obtained the Veteran's service and VA treatment records, as well as his death certificate and autopsy reports.    

The appellant has been afforded a hearing before a Veterans Law Judge (VLJ) during which she presented oral argument in support of her claim for an earlier effective date for the grant of entitlement to DIC benefits.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ noted some of the elements that were lacking to substantiate the claim for an earlier effective date for DIC benefits.  Moreover, the appellant offered information at the hearing arguing why she believed she was entitled to an earlier effective date for her DIC benefits, thus demonstrating that the appellant understood what was necessary to substantiate the claim.  

The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2). 

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the appellant by VA would be capable of substantiating her claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

II.  Effective Date for DIC benefits

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

With respect to the correction of military records, as is the case here, under 38 C.F.R. § 3.400(g), an award is effective from the latest of the following dates: 1) date application for change, correction, or modification was filed with the service department, in either an original or a disallowed claim; 2) date of receipt of claim if claim was disallowed; or 3) one year prior to date of reopening of disallowed claim.

The Veteran's widow (appellant) initially applied for DIC benefits under the provisions of 38 U.S.C.A. § 1310, asserting that she is the Veteran's surviving spouse.  DIC is a monthly payment made by VA to a surviving spouse, child, or parent due to a service-connected death. 38 U.S.C.A. § 101(14) , 1310, 1311; 38 C.F.R. § 3.5.  

A "surviving spouse" is a person who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse), and who since the death of the veteran has not remarried (except in certain circumstances) or has not lived with another person and held himself or herself out openly to the public to be the spouse of such other person. 38 U.S.C.A. § 101(3) ; 38 C.F.R. § 3.50(b).  In determining whether or not a person was the spouse of a veteran, their marriage must have been valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued. 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). 

At the time of the Veteran's death in August 2007 the appellant was married to the Veteran and had been living with the Veteran up until the time of his death.  However, she reportedly remarried in October 2007.  She retained custody of the Veteran's three dependent children, however.  Therefore, at present the appellant is only entitled to DIC benefits under the provision of 38 U.S.C.A. § 1313, on behalf of her dependent children.  (As noted in the introduction, however, the appellant has raised by the issue of reinstatement of her DIC benefits as a former spouse of the Veteran due to her divorce in March 2012.)

A surviving child is entitled to DIC where there is no surviving spouse. 38 U.S.C.A. § 1313(b).  For VA purposes a 'child' is defined as an unmarried person who is either: under the age of 18, or became permanently incapable of self- support before the age of 18, or between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution and who is a legitimate child, a legally adopted child or was an illegitimate child acknowledged by the father. 38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1); 3.356.  The record shows that the Veteran's children were born in 1995, 1999, and 2002; therefore, they all qualified as dependent children at the time of the award of DIC benefits in 2009.

By way of history, the Veteran died while he was on active duty in August 2007.  The autopsy report showed that the cause of death was acute combined drug overdose (alcohol, Temazepam, and Methadone), and that the manner of death was accidental.  Initially, the Department of the Army determined that the Veteran showed willful disregard of medical advice by using Temazepam in conjunction with alcohol and that his use of Methadone without a prescription implied recreational use and willful disregard of the law.  Pursuant to the Department of the Army's findings, VA determined that the Veteran's cause of death was due to willful misconduct and thus not in the line of duty in a September 2008 administrative decision (with notice to the appellant in October 2008).  The appellant did not appeal this decision; therefore, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In September 2009 the appellant submitted an application for correction of military record, which reportedly was received on November 20, 2009.  The Department of the Army indicated in a December 2009 memorandum that the Veteran's Line of Duty Determination was re-evaluated along with additional medical documents and personal emails that were submitted as evidence.  It was noted that prior to his death the Veteran had served in Iraq and was ready to deploy again and had demonstrated behavior changes such as sleeping disorders, alcohol abuse, and depression.  Medical evidence showed the Veteran had been diagnosed with major depressive disorder, posttraumatic stress disorder (PTSD), and alcohol abuse.  His personal emails also reportedly demonstrated his pain and mental anguish with an almost suicidal overtone.  The Department of the Army then decided to overturn its finding of not in the line of duty to in the line of duty.  This change was forwarded to VA, which issued a decision in April 2010 granting entitlement to DIC benefits, effective November 20, 2009, the date the application for correction of military record was received.  

The appellant did not file an application with the U.S. Army to change the Veteran's military record until her September 2009 application was received on November 20, 2009.  As such, the effective date for the award of DIC benefits could not predate November 20, 2009.   The appellant maintains, however, that the effective date should be either the date of the Veteran's death in August 2007, or the date of the original DIC claim in September 2007.  She argues in statements and testimony that if a sufficient investigation had been conducted at the time of her initial claim for DIC benefits, it would have been seen that the Veteran had died while in the line of duty.  She submitted a statement in April 2011 that the Veteran's military records clearly state that the Veteran was suffering from PTSD and major depressive disorder with alcohol dependence, which combined with the autopsy report, shows that he died from treatment of those illnesses.  She believed that these medical records were overlooked at the time of the original decision. 

While the appellant has made assertions of error in the prior decision not to award DIC in 2008, her contentions do not rise to the level of assertions of clear and unmistakable error.  Under 38 C.F.R. § 3.105(a), a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14   (1992)). 

As to the assertion that there was evidence of treatment for PTSD and major depression at the time of the RO decision that was not considered, the RO, in its decision, did not specifically indicate review of some evidence of record that indicated treatment for PTSD and major depressive disorder.  However, these records were of record at the time.  The email correspondence submitted by the appellant showing the Veteran's suicidal frame of mind was not provided at that time, but VA also had no way of knowing that the emails existed prior the appellant's submission.  The RO's primary rationale for the original decision denying the appellant's claim in 2008 was that the Veteran knowingly took medication that should not be mixed with alcohol and took medication that had not been prescribed to him, which resulted in willful misconduct.  Therefore, it appears that the RO weighed this evidence against all other available evidence and made the decision to deny the claim.

In any event, even if the appellant had raised the issue of CUE in the RO's prior decision, no CUE is shown.  There is no allegation, nor does the record show, that the correct facts were not before the RO in 2008, the law at the time was misapplied, or that there was an undebatable error committed at that time.  In other words, it is not absolutely clear that had the RO addressed the treatment records showing diagnoses of PTSD and major depressive disorder that a different result would have ensued.  

In addition, the provisions of 38 C.F.R. § 3.156(c) do not apply to the appellant's case.  This law provides that notwithstanding any other section of 38 C.F.R. Part 3, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a)  (concerning the requirement to reopen a previously finally denied claim with new and material evidence).  This includes (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name, as long as the other requirements of 38 C.F.R. § 3.156(c) are met; (ii) additional service records forwarded by the Department of Defense or the service department any time after VA's original requires for service records; and (iii) declassified records that could not have been obtained when the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(2) provides that such records do not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records and Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(3) provides that an award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previous claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim.

The RO had access to the Veteran's service treatment records at the time of the original decision in 2008 as they were associated with the Veteran's VA file at that time.  As noted, the email correspondence demonstrating the Veteran's frame of mind was not considered; but VA had no way of knowing that these documents existed at that time.  Therefore, the previous claim did not remain pending pursuant to 38 C.F.R. § 3.156(c), after its initial denial in 2008.

Based on a careful review of the record, the Board finds that there is no evidence to support the assignment of an effective date earlier than November 20, 2009 for the grant of DIC benefits under 38 U.S.C.A. § 1313.  The Board acknowledges the arguments set forth by the appellant and is sympathetic to her contentions.  Under 38 C.F.R. § 3.400(g), however, the effective date for a grant of DIC benefits based on correction of military records is the latest of the three following dates: 1) date application for change, correction, or modification was filed with the service department, in either an original or a disallowed claim; 2) date of receipt of claim if claim was disallowed; or 3) one year prior to date of reopening of disallowed claim.
In this case, the latest of these dates is November 20, 2009, the date of VA's receipt of the application for correction of military record that was filed with the service department.  As such, the RO assigned the earliest possible effective date for its grant of the DIC claim, which based on the procedural history as outlined in detail above was determined to be November 20, 2009.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears  v. Principi, 349 F.3d 1326  (Fed. Cir. 2003). 

Accordingly, the claim for entitlement to an effective date prior to November 20, 2009 for the grant of DIC benefits pursuant to 38 U.S.C.A. § 1313, on behalf of the Veteran's dependent children, is denied.


ORDER

Entitlement to an effective date earlier than November 20, 2009 for the grant of entitlement to DIC benefits, pursuant to 38 U.S.C.A. § 1313 on behalf of the Veteran's children, is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


